[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: PETITION FOR EXTENSION OF COMMITMENT
On April 18, 1989 Elizabeth I. whose date of birth is February 27, 1989, was adjudicated uncared-for/homeless, and was committed to the custody of the Department of Children and Youth Services ("DCYS") for a period not to exceed 18 months. On August 13., DCYS filed a petition to extend the commitment of April 18 1990 as that commitment is due to expire on October 18, 1990.
The Court conducted a hearing on the petition on August 27, 1990, and from the evidence presented during that hearing finds it to be in the best interest of Elizabeth to extend her commitment to DCYS.
Neither father nor mother has had any significant contact with Elizabeth since her commitment to DCYS in April, 1989. Mother has seen the child on only one occasion and father on three occasions during that period of time.
Neither has expressed any interest in the child's welfare and father has not kept in communication with DCYS or the child's foster family. Mother currently lives in the state of Washington and father lives in Ohio.
Neither parent has adjusted his/her circumstances or conditions to the extent that either is in a position to care for Elizabeth. Dr. David Mantell, licensed clinical psychologist testified that it would be traumatic for Elizabeth to be returned to her father at this time and that it is not in her best interest to be placed with him. The Court finds Dr. Mantell's testimony to credible and places great weight upon his opinion in this matter.
Based upon the weight and sufficiency of the evidence presented the court finds by clear and convincing evidence that it is in the best interest of Elizabeth to remain in the custody of the Department of Children and Youth Services for the foreseeable future and that she would be placed in a situation dangerous to her well being were she to be returned to the custody of her father at this time.
It is ORDERED that Elizabeth be committed into the custody of the CT Page 2801 Commissioner of the Department of Children and Youth Services for a period not to exceed 18 months effective October 18, 1990.
TERENCE A. SULLIVAN., JUDGE CT Page 2802